Citation Nr: 1759695	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-22 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE


Entitlement to nonservice-connected death pension benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel




INTRODUCTION

The Veteran had active duty service from September 1983 to November 1983.  The Veteran died in March 2005.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 administrative decision of the St. Paul, Minnesota, Pension Management Center of the Department of Veterans Affairs (VA).

In August 2015, the Board remanded this matter for a hearing.  In October 2017, the undersigned Veterans Law Judge (VLJ) held a video conference hearing on this matter.  As such, the Board finds there has been substantial compliance with its August 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran had active duty service in the United States Army from September 23, 1983, to November 4, 1983.

2.  The Veteran did not have qualifying wartime service for death pension purposes.




CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected death pension benefits are not met.  38 U.S.C. § 1541 (2012); 38 C.F.R. §§ 3.2, 3.3 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Regulations governing VA's duties to notify and assist claimants are not applicable to the Veteran's claim for nonservice-connected death pension because it a question of law as to whether the Veteran's service qualifies for VA nonservice-connected death pension benefits.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

II.  Nonservice-Connected Death Pension Benefits

Basic entitlement to VA nonservice-connected death pension benefits exists if: (i) the veteran had qualifying service (a veteran who served during wartime); or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. 
§ 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C. § 1541; 38 C.F.R. § 3.3(b)(4). Whether a veteran's service includes wartime service is a matter of law.  The term "period of war" is currently defined by statute, and among other periods it encompasses the Vietnam era and the Persian Gulf War.  38 U.S.C. § 101(11).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period.  38 U.S.C. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C. § 101(29)(B); 38 C.F.R. § 3.2(f).  The Persian Gulf War is defined as the period beginning on August 2, 1990, through the date to be prescribed by Presidential proclamation or law.  38 U.S.C. § 101(33); 38 C.F.R. § 3.2(i).

The threshold issue to initially address in any pension case is whether the Veteran had the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of net worth and income requirements will then be addressed.  However, if the Veteran did not have the requisite wartime service, there is no need to proceed further, or to address any other related issue.

The record shows that the Veteran served honorably on active duty in the United States Army from September 23, 1983, to November 4, 1983.  Although the Veteran's official Department of Defense Form 214 is not of record, there is no evidence to show that he had any other active duty service, and the appellant has not alleged that there were any additional periods of service.  As noted above, the period of war for the Vietnam era ended on May 7, 1975 (see 38 C.F.R. § 3.2(f), and the period of war for the Persian Gulf War began on August 2, 1990 (see 38 C.F.R. § 3.2(i).  Therefore, the Board finds that the Veteran's period of active service did not fall within a period of war.  As such, the appellant does not meet the basic eligibility requirements for nonservice-connected death pension benefits because the Veteran did not have qualifying wartime service.  38 U.S.C. § 1521(j), 1541; 38 C.F.R. § 3.3.  The Board is legally precluded from finding otherwise.  38 C.F.R. § 20.101. 
The Board is sympathetic to the appellant's claim.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In this case, the facts are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal of the issue of entitlement to nonservice-connected death pension benefits is denied.  


ORDER

Entitlement to nonservice-connected death pension is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


